 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 1 of 29 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT                             FILED
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division
                                                                                    MAY 1 3 2021
TATYANA BABAKAEVA and
OLGA GUSKOVA,                                                                  CLERK, U.S. DISTRICT COURT
                                                                                      NORFOLK, VA
                       Plaintiffs,



                                                    Civil Action No.
PTR INVESTMENTS,INC,
TROY ROBERTSON,
PATRICIA ROBERTSON,

658 WATERS DRIVE,LLC and
C. JEFFREY MOORE,
                                                    PLAINTIFFS DEMAND TRIAL BY JURY
                       Defendants.



                                          COMPLAINT


       Plaintiffs, Tatyana Babakaeva,pro se, and Olga Guskova,pro se, hereby bring their

Complaint against Defendants upon their knowledge as to their personal circumstances and upon

information and belief as to all other matters.

                                     NATURE OF ACTION

       1.      This is an action pursuant to the Fair Debt Collection Practices Act("FDCPA"),

15 U.S.C. § 1692 etseq.; civil Racketeer Influenced and Corrupt Organizations("RICO")Act

conspiracy, 18 U.S.C. §§ 1964,1962; and state common-law torts.

                                 JURISDICTION AND VENUE

       2.      This Court has original subject-matter jurisdiction pursuant to 15 U.S.C. §§

1692k(d), 28 U.S.C. § 1331, and supplemented jurisdiction exists for the state law claims

pursuant to 28 U.S.C. § 1367(a).
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 2 of 29 PageID# 2




        3.      Venue in this District and division is proper under 28 U.S.C. §§ 127(a),(c),

1391(b)in that all defendants reside, and a substantial part ofthe events or omissions giving rise

to these claims occurred, in this judicial district and in this division.

                                              PARTIES

       4.       Plaintiff Tatyana Babakaeva ("Babakaeva"), is a natural person residing in

Suffolk, Virginia.

       5.      Plaintiff Olga Guskova("Guskova"), is a natural person residing in Virginia

Beach, Virginia.

       6.      Defendant Troy Robertson is a natural person residing in this judicial district, and

is an officer and president of Defendant PTR Investments, Inc.

       7.      Defendant Patricia (Patti) Robertson is a natural person residing in this judicial

district, and is an officer and vice president of Defendant PTR Investments,Inc.

       8.      Defendant PTR Investments,Inc. is a Virginia corporation with its principal

office located in Virginia Beach, Virginia.

       9.      Defendants Troy Robertson, Patricia Robertson and PTR Investments, Inc.

collectively are referred to as "PTR".

       10.     Defendant C. Jeffrey Moore is a natural person residing in this judicial district,

and is a sole member of Defendant 658 Waters Drive, LLC.

       11.     Defendant 658 Waters Drive, LLC is a Virginia limited liability company with its

principal office located in Virginia Beach, Virginia.

       12.     Defendants C. Jeffrey Moore and 658 Waters Drive, LLC collectively are

referred as "Waters".
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 3 of 29 PageID# 3



                                 INTERSTATE COMMERCE

       13.     The occurrences which gave rise to the claims ofthis action include commercial

transactions between the Defendants, residents of Virginia, on one side, and residents of the

States ofDelaware and New York, on the other side.

                                             FACTS

                                A.Background and Prior Events

       14.     In 2013 Guskova's close friend Anthony Gargiulo conveyed to Guskova certain

real estate property by deed of gift executed on March 29,2013. The real estate property was a

condominium located at 658 Waters Drive, Virginia Beach, Virginia("the Condo").

       15.     Anthony Gargiulo suggested Guskova to visit Attorney David R. Flynn("Flynn")

office to accept the gift. Flynn advised Guskova that in order to effectuate acceptance of said

gift, she was required to sign some papers prepared for her by Flynn, which she did. The same

day Guskova entered in possession ofthe Condo.

       16.     In April 2014 Anthony Gargiulo passed away.

       17.     Starting approximately in September of2014 Guskova periodically was spending

time abroad to take care for her father who became severely ill.

       18.     In December 2014, Guskova for the first time reviewed the folder she was giving

by Flynn on March 29,2013, and she found there, among other papers, a notarized deed of gift, a

notarized promissory note made by Olga Guskova to Anthony Gargiulo and a notarized deed of

trust. The deed oftrust assigned Flynn's business partner Scott N. Alperin of Alperin & Flynn,

P.C. at 4605 Pembroke Lake Circle, Virginia Beach, VA 23455 as trustee. Further investigation

revealed that on May 6,2013 Flynn electronically filed an altered copy ofthis deed oftrust("the

Deed of Trust") with the Clerk of Virginia Beach Circuit Court for recording. Flynn made such

filing without authority and without existence ofthe underlying debt(Exhibit 1).
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 4 of 29 PageID# 4



       19.     Guskova did not borrow money and did not owed money to Anthony Garguilo,

she did not know Scott N. Alperin. The original notarized promissory note was never delivered

to Anthony Gargiulo or his agent or his successors. The original deed oftrust was never

delivered to Scott N. Alperin.

       20.     In February 2015 Guskova received a letter from Scott N. Alperin dated January

29,2015. The letter claimed that     or about March 29, 2013[Guskova]borrowed moneyfrom

Anthony Gargiulo", and that Scott N. Alperin acted as a debt collector on the purported debt

owed to the estate of Anthony Gargiulo. The letter threatened that if Guskova do not pay the

purported debt promptly, the Condo would be sold at a foreclosure sale, and that Guskova would

be forced to vacate the Condo and remove all her possessions(Exhibit 2).

       21.     Scott N. Alperin knew that the original unaltered deed oftrust was never in Scott

N. Alperin's possession and that the original notarized promissory note was never delivered to

Anthony Gargiulo.

       22.     On or about February 4,2015 Guskova sent Scott N. Alperin a letter disputing the

alleged debt and requesting debt verification, which Scott N. Alperin did not ever provide.

       23.     On or about June 4,2015 Guskova received a letter from Robert Reed ("Reed").

The letter claimed that Reed was acting as both a debt collector and substitute trustee of Deed of

Trust, and that the alleged debt and the Deed of Trust were assigned to Rachele Gargiulo and

Lisa Cuomo ("Heirs") by settlement from estate of Anthony Gargiulo.

       24.     The June 4, 2015 and subsequent letters from Reed claimed that        or about

March 29, 2013[Guskova]borrowed moneyfrom Anthony Gargiulo", and affirmatively stated

that the Heirs did not have the purported original promissory note in their possession.

       25.     Guskova disputed the alleged debt and requested debt verification, which Reed

did not ever provide.
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 5 of 29 PageID# 5




       26.     Instead, in carrying out Scott N. Alperin's threat offoreclosure, in August of2015

Reed initiated foreclosure proceedings in execution of purported "Credit Line Deed ofTrust". A

notice offoreclosure sale that Reed sent to Guskova was accompanied with a copy ofa sworn

affidavit made by the executrix ofthe Estate falsely claiming that the Deed of Trust was a

"Credit Line Deed ofTrust.''^ The affidavit was made in the state ofNew York.

       27.     Reed knew that he and/or Alperin did not have the original deed oftrust, that

there was no "credit line deed oftrust" related to the Condo,that there was no original note or a

lost-note affidavit, that Guskova was not under obligation to pay the purported debt, and that

Reed did not have authority to initiate foreclosure proceedings to sell the Condo.

       28.     On September 4,2015 Guskova filed with the State Court an Emergency Petition

to Enjoin Foreclosure, naming the purported substitute trustee Reed defendant. Petition requested

that foreclosure be enjoined and deed oftrust and the purported debt be canceled.

       29.     During court proceeding on the Emergency Petition the Court held that Reed

lacked ground to conduct foreclosure. On September 22,2015 consent Order was entered

providing that "Nofurtherforeclosure proceedings under the March 29, 2013 Dead ofTrust

shall be had unless and until afinal ruling is made on the enforceability ofthe March 29, 2013

Promissory Note entered into by the Petitioner"(Exhibit 3). This Order has not been appealed,

modified or vacated.

       30.     Heirs did not pursue enforcement ofthe Note or debt collection for the next two

years, therefore, considering their claim abandoned, on October 31,2017 Guskova transferred

50% ofinterest in the Condo to Babakaeva.
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 6 of 29 PageID# 6



                 B. Occurrences Giving Rise to The Claims of This Complaint

        31.     Scott N. Alperin, however, did not give up his threat to foreclose on the Condo.

Realizing that the absence ofthe promissory note in possession ofthe purported creditors would

preclude Scott N. Alperin from conducting foreclosure, Scott N. Alperin devised a plan to make

up for the deficiency.

        32.     Pursuing this plan, in the beginning of August of2018 Scott N. Alperin prepared

for Heirs' signing under oath a false "lost-note affidavit". To avoid a risk of prosecution ofthe

Heirs for pequry, Scott N. Alperin made up a wording ofthe lost-note affidavit in a way that to

create appearance of evidence supporting foreclosure but not containing obviously peijurious

statements. The lost-note affidavit therefore attested to the fact that "note made by Anthony

Gargiulo was lost", and did not mention Guskova' obligation and/or her name at all(Exhibit 4).

Despite the language ofthe affidavit stating that "Attached is a copy ofthe Note nothing was,

in fact, attached.

        33.     This lost-note affidavit was used by Scott N. Alperin and Defendants as evidence

ofthe purported Guskova's debt in the subsequent non-judicial and judicial proceedings on the

matter ofthe title to the Condo and the purported debt.

        34.     On or about August 3,2018 the purported Guskova's obligation was purchased by

PTR for $30,000 from the Heirs, who were residents ofDelaware (Rachele Gargiulo)and New

York (Lisa Cuomo).

        35.     On August 14, 2018, assignment ofthe Deed of Trust for no consideration fi-om

the Heirs to PTR was filed in the state court, without reference to the previously claimed '''"Credit

Line Deed ofTrusC.
  Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 7 of 29 PageID# 7




        36.     Scott N. Alperin also filed notice of substitution oftrustee of the Deed of Trust

that appointed Alperin Law PLLC (hereafter, Scott N. Alperin and Alperin Law PLLC are

referred to, collectively, as "Alperin") as substitute trustee.

        37.     Scott N. Alperin also prepared "Assignment ofNote and Deed of Trust", which

document was signed on August 3,2018 by Heirs and PTR. The document falsely alleged that on

March 29,2013 Guskova delivered the Note to Anthony Gargiulo, and that on March 29,2013

Guskova personally delivered the Deed of Trust to Alperin, which allegations were not true.

Neither Heirs nor PTR had, or possibly could have, personal knowledge ofsuch occurrences.

       38.     PTR had knowledge that the documents PTR acquired from the Heirs did not, in

fact, support the purported claim to, and interest in, the Condo and that, therefore, the Heirs did

not transfer to PTR right to, and interest in, the property and/or the purported debt.

       39.     PTR and Alperin had actual knowledge of standing injunction ofthe foreclosure

proceedings imposed by September 22,2015 consent Order.

       40.     PTR,nevertheless, agreed to participate in Alperin's plan and to act in pursuing

the common goal to obtain, unlawfully, money and property from Plaintiffs.

       41.     In the end of September 2018, Plaintiffs received a letter from Scott N. Alperin of

Alperin Law PLLC dated September 24,2018, which letter was virtually identical to the

Alperin's letter dated January 29, 2015. The letter claimed that      or about March 29, 2013

[Guskova]borrowed moneyfrom Anthony Gargiulo^\ and that Alperin acted as both a debt

collector on behalf ofPTR in connection with the purported Guskova's debt, and as substitute

trustee ofthe Deed of Trust. The letter threatened that if Guskova do not pay the purported debt

promptly, the Condo would be sold at a foreclosure sale, and that Guskova would be forced to

vacate the Condo and remove all her possessions (Exhibit 5). Plaintiffs responded with a letter
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 8 of 29 PageID# 8



disputing the purported debt and the Alperin's authority to foreclose on the Condo. Plaintiffs also

requested debt verification (Exhibit 6), which Alperin did not ever provide.

       42.     On or about October 2,2018 Patti Robertson, acting as an agent and officer of

PTR Investments, LLC,in furtherance ofthe above-described plan, personally appeared at the

Condo and engaged in harassing the tenant. Defendant Patti Robertson requested that the tenant

permit her to inspect the Condo inside. When the tenant refused, Patti Robertson threatened the

tenant with false claims that the Condo was going to be sold soon at a foreclosure sale and that

the tenant would be required by an order ofthe court to vacate the Condo. Babakaeva sent to

PTR a letter by which Babakaeva strongly objected such PTR's conduct and warned PTR that

such conduct was contemptuous ofthe standing injunction (Exhibit 7).

       43.     PTR and Alperin, however, did not give up. Despite Babakaeva's rightful

objections, and notwithstanding the standing injunction, in furtherance of said plan to carry out

the threat offoreclosure, PTR and Alperin, acting in concert, initiated a second foreclosure

attempt, this time"/« execution ofDeed ofTrust".

       44.     On November 14,2018, Babakaeva filed Emergency Petition for Enforcement of

Injunction Restraining Foreclosure ("Second Emergency Petition") which challenged the validity

ofthe foreclosure proceedings on the ground ofthe standing injunction.

       45.     Guskova was forced to return from abroad to protect her interests, to intervene to

the new injunction case and to be present at the hearing on the Second Emergency Petition.

       46.     On November 29,2018 PTR filed a pleading in response to the Second

Emergency Petition, which pleading introduced in exhibit a copy ofa one-page document

entitled "Note" that appeared to bear a copy of Guskova's signature but without a notary

certificate, and showing alterations in the part containing payment terms. This purported
 Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 9 of 29 PageID# 9



promissory note was not a copy ofthe original document signed by Guskova on March 29,2013

which bore the original Guskova's signature and a notary stamp.

       47.     During court proceedings on the Second Emergency Petition held on November

30,2018 the Court ruled that Alperin and PTR lacked ground and authority to conduct

foreclosure. Accordingly, the second foreclosure attempt was terminated by December 6,2018

Court Order(Exhibit 8).

       48.     On December 12, 2018 Plaintiffs filed joint Complaint to Quiet Title naming PTR

sole defendant. In this Quiet Title action Plaintiffs requested decree of quiet title and cancellation

ofthe Deed of Trust on the ground that it was filed without authority and without the underlying

debt. On basis ofthis Quiet Title case. Plaintiffs filed notice of Us Pendens which was properly

recorded by the Clerk of State Court on December 27, 2018.

       49.     PTR filed Answer and Counterclaim asserting breach of contract claim and three

other claims that were essentially derivatives from the breach ofcontract claim. PTR sought the

quiet title to the Condo and $600,000 in damages.

       50.     The breach of contract claim was based on a theory that Anthony Gargiulo

conveyed the Condo to Guskova by the deed of gift, but at the same time, sold her the same real

estate property on loan terms.

       51.     On October 9,2019 Plaintiffs filed in the Quiet Title case their joint Motion for

Partial Summary Judgment seeking dismissal with prejudice ofthe breach ofcontract count of

Counterclaim on the ground ofPTR's admissions to the fact that PTR never had the purported

promissory note and/or any evidence ofthe underlying debt.

       52.     Realizing that PTR did not have any defense and that the adverse judgment on the

central claim ofthe action was imminent,PTR and Alperin, acting in concert in pursuing the

goal to sue out from Plaintiffs the Condo and money,devised a plan to reset the litigation.
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 10 of 29 PageID# 10



        53.     Pursuing such plan, and acting in concert with PTR and C. Jef&ey Moore, on

March 2,2020 Alperin organized and registered with the State of Virginia, a limited liability

company,658 Waters Drive, LLC,("Waters LLC")with a sole member C. Jeffrey Moore

("Moore"), and assigned Alperin as the initial registered agent(Exhibit 9). The name for the

company was intentionally chosen to be similar to the physical location and address ofthe

Plaintiffs' real estate property.

        54.     Waters LLC does not have an independent office, does not have any employees,

does not have any tangible assets, does not, and did not intend to, transact any business except

attempting to collect the purported Guskova's debt.

        55.     The express goal of organizing Waters LLC was to use it as an instrument in the

ongoing Quiet Title litigation and as a sham party acting under direction and supervision of

Alperin and in concert with PTR.

        56.     Alperin's and Moore's intended goal of organizing, and registering with the state,

the business named "658 Waters Drive, LLC" was to harass Plaintiffs, to disable the Plaintiffs'

real estate property, and to make public records creating false appearance that such Waters'

business had superior rights to, and control of, the Plaintiffs' real estate property with the goal to

obtain money and property from Plaintiffs.

        57.     Another Alperin' and Moore's purpose in creating Waters LLC was to shield

Moore and Moore's other business(s)' assets from personal and corporate liability for the

unlawful acts committed by Alperin and Moore against Plaintiffs' rights and interests.

        58.     Alperin made the application for registration of Waters LLC,in concert with PTR

and Moore, with malicious intent to injure Plaintiffs' property rights and/or with reckless

disregard to Plaintiffs rights.




                                                  10
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 11 of 29 PageID# 11




        59.    Knowing and understanding that the Alperin's scheme was unlawful and involved

fraud on court,PTR and Waters agreed to participate and to act in accordance with the Alperin's

plan, and subsequently acted in concert with Alperin and with each other in furthering such plan.

       60.     In furthering the plan oftaking the Condo from the Plaintiffs, Alperin prepared

documents for transfer ofthe purported claim from PTR to Waters under the guise of purchase.

In doing so, Alperin prepared for Defendants' signing, and induced Defendants to sign, several

documents which included knowingly false material statements, including false sworn statements

made under oath.


       61.     Among such documents was a newly fabricated false lost-note affidavit, this time

executed by Troy Robertson on behalf ofPTR on May 13, 2020. This new lost-note affidavit

falsely stated that PTR was the noteholder of the original promissory note made by Olga

Guskova on March 29,2013, and that the original note was lost or destroyed. Despite the

language ofthe affidavit stating that "Attached is a copy ofthe Note   nothing was, in fact,

attached (Exhibit 10).

       62.     In fact, PTR never had in its possession the original notarized promissory note

and, therefore, was not a noteholder, and also did not have any knowledge as to ifthe purported

promissory note ever existed.

       63.     The new false lost-note affidavit was fabricated by Troy Robertson, on direction

and induction and/or in concert with Alperin and Waters, with the express intent to use it in non-

judicial and judicial proceedings as evidence of Guskova's purported debt, with a purpose to

obtain money and property from Plaintiffs, and actually was submitted to the state court's

consideration on or about August 13, 2020.

       64.     On May 13, 2020 all Defendants, induced by Alperin and acting in concert with

each other, signed a document prepared by Alperin which falsely stated that on March 29,2013



                                                11
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 12 of 29 PageID# 12



Guskova delivered the Note to Anthony Gargiulo and on March 29, 2013 Guskova personally

delivered the Deed of Trust to Alperin. Defendants did not, and could not, have personal

knowledge of such occurrences, and Defendants had a notice that such statements were

materially false. The documents were willfully fabricated with the express goal to use them in

non-judicial and judicial proceedings, and actually were submitted to the court's consideration

on or about August 13,2020.

       65.     Acting in concert with, and/or under induction of Alperin, and in concert among

themselves, in furtherance ofthe plan to obtain property and monry. Defendants willfully signed

such materially false statements, including knowingly false statements made under oath, which,

as Alperin and Defendants knew, were materially false. The statements also falsely implied that

Defendants had personal knowledge ofthe facts stated, though Defendants were not, and could

not have personal knowledge ofsuch facts and circumstances.

       66.     The documents were prepared by Alperin, and signed by PTR and Waters with

the express intent to use such documents as evidence in non-judicial and judicial proceedings

with the purpose to create appearance of a valid claim asserted by Waters against Plaintiffs for

the title to the Condo and for the purported debt, and with the goal to obtain money and property

from Plaintiffs.

       67.     These documents containing knowingly false material statements, including

knowingly false sworn statements made under oath, were submitted to the state court's

consideration by PTR on behalf of Waters on August 13,2020.

       68.     On or about May 26,2020 Alperin made payment of$20,000 to PTR for the

alleged purchase ofthe purported claim to the title to, and interest in, the Condo and ofthe

purported debt.




                                                12
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 13 of 29 PageID# 13



          69.   In June and July of2020 Waters LLC and Alperin made motions to intervene in

the Quiet Title action. Waters LLC moved to intervene on the ground ofthe purchase ofthe

purported claim, and Alperin moved to intervene in capacity of"foreclosure trustee".

          70.   During the state court proceedings on July 23,2020 in the Quiet Title case, PTR,

Waters LLC and Alperin did not disclose to the Court the fact that Alperin was the organizer and

registered agent of Waters LLC;and that Alperin was attorney of Waters and that Waters and

Alperin were in privity. In response to Court's inquiry ofthe Alperin's status in relation to the

issues involved in the Quiet Title case, Alperin claimed that it acted in capacity of"foreclosure

trustee", and that its function in the Quiet Title action would be "very ministerial".

          71.   Alperin's internal counsel, and counsel for PTR and Waters LLC made false

representation to the Court in the Quiet Title action that Waters LLC and Alperin were

independent parties with independent interests in relation to the subject matter ofthe Quiet Title

action.

          72.   In fact, Alperin was organizer and attorney of Waters LLC and the registered

agent for Waters LLC,and Alperin was in privity with Waters. Both PTR and Waters acted in

concert and/or under directions and supervision of Alperin.

          73.   Later, in its Petition for Appeal to the Supreme Court of Virginia, Alperin did

disclose that Alperin asserted its own interest in deed oftrust and the purported promissory note,

but did not disclose the true nature of such interest.

          74.   During the court proceedings in Quiet Title action Alperin affirmatively stated

under oath existence of Alperin's continuing association with Flynn, dated back to March of

2013,in relation to the purported Guskova's debt and the Deed of Trust filed by Flynn in 2013.

          75.   On or about January 27,2021 Waters, acting by counsel in concert and/or under

control of Alperin, sent Plaintiffs a letter of demand that Plaintiffs immediately cease "all use" of



                                                  13
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 14 of 29 PageID# 14



words "658 Waters Drive"(Exhibit 11). Waters threatened to sue Plaintiffs for damages and

incidental costs if Plaintiffs continue to use the address oftheir own real estate property.
        76.    Such demand was made by Waters with malicious intent to harass, to intimidate,

and to injure Plaintiffs' property rights arising from Plaintiffs' ownership ofthe Condo,and in

attempt to restrict Plaintiffs rights to use Waters LLC name in legal proceedings against Waters.

       77.     Waters do not have, and have never had,the right to restrict Plaintiffs' use of

words "658 Waters Drive".

       78.     Waters do not have authority to restrict Plainitffs' use of Waters LLC's business

name in the course of any judicial proceedings.

       79.     Said Waters' demand was willful, intentional and malicious act committed with

intent to obstruct Plaintiffs in exercising their statutory right arising from their ownership ofthe

Condo. Waters sent this threat letter on direction of, and/or in concert with, Alperin(Exhibit 12).

Judicial actions threatened by Waters could not be legally taken and were not intended to be

taken, and were not actually taken.

       80.     Plaintiffs learned for the first time about the fact that Waters and Alperin are

parties in privity on or about April 22,2021 from discovery materials produced in a state action.

                                            DAMAGES

       81.     Plaintiffs sustained damages proximately caused by the described conduct ofthe

Defendants, as follows.

       82.     During the time that Guskova was absent from her residence at the Condo,

Plaintiffs offered the Condo for rent. The main goal was to ensure that the Condo would be

adequately maintained by a tenant, with the rent payments covering mandatory expenses

associated with ownership ofthe Condo,such as taxes and condominium association fees, and to

generate profit.



                                                  14
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 15 of 29 PageID# 15



       83.     To keep proper maintenance and to recoup associated expenses. Plaintiffs rented

out the Condo starting in December of 2014.

       84.     The tenant ofthe Property learned about Waters LLC's existence in the summer

of 2020. In the eyes ofthe tenant. Waters LLC's business name implied that Waters LLC had

superior right to control the Condo, which caused the tenant to doubt who had the rights to make

contract for lease ofthe Condo. Such doubt multiplied the tenant's concerns which the tenant

already had had due to earlier harassment by Patti Robertson ofPTR that occurred on or about

October 2, 2018.

       85.     As a proximate result ofsuch tenant's confusion and harassment caused by

Defendants, the tenant terminated the contract for rent of the Condo.

       86.     Due to continuing potential tenant's confusion caused by Defendants, Plaintiffs

were unable to find another tenant, which fact resulted in loss ofthe maintenance provided by

the tenant, coverage of mandatory expenses associated with maintaining the property, and

profits. Moreover, both Plaintiffs sustained additional expenses caused by the necessity to

engage in maintenance and repair ofthe Property.

       87.     If not for Defendants' acts. Plaintiffs would have maintained the lease contract,

and would have not suffered special damages due to the loss ofthe lease contract, loss oftenants'

maintenance ofthe Condo and loss of profit.

       88.     As a proximate result of Waters' act ofintentionally registering the business name

which was confusingly similar to the physical location and the address ofthe Condo, which

implied Waters LLC's superior rights to and control ofthe Condo,Plaintiffs suffered foreseeable

damages due to disablement oftheir property.

       89.     Waters' use of the business name, which was confusingly similar to the physical

location and the address ofthe Plaintiffs' real estate property, was willful, intentional and



                                                 15
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 16 of 29 PageID# 16



malicious act committed in bad faith with malicious intent to falsely represent that Waters had

the title to, and the superior right to control, the Plaintiffs' Property.

        90.     As a proximate result of Defendants' conduct Plaintiffs suffered special damages

due to termination ofthe contract for lease oftheir real estate property.

        91.     Plaintiffs sustained foreseeable damages caused by Defendants' continuous

willful malicious conduct in furthering Defendants' attempts to collect the non-existing

purported debt by instituting unlawful foreclosure proceedings, which attempts caused Plaintiffs

to bear expenses reasonably necessary to protect Plaintiffs' rights to and interest in their

property. Plaintiffs sustained expenses reasonably necessary to protect their rights against the

Defendants' unlawful acts, including costs oflitigation. Plaintiff Guskova was compelled to

travel from abroad to defend her share of interest in the real estate property from unlawful claims

made by Defendants, which caused her monetary losses.

                                       CAUSES OF ACTION


                                             COUNT I
                                          FDCPA Violations
                                      (Against All Defendants)

        92.     Plaintiffs herein incorporate by reference all prior paragraphs as ifthey were set

forth here in full.

        93.     Defendants are "debts collectors" as defined by the FDCPA,15 U.S.C. § 1692a(6)

in that they were engaged in collection ofthe purported debt which they acquired under the

notice of default with the purpose to collect.

        94.     Each of the Plaintiffs is "consumer" as defined by the FDCPA, 15 U.S.C. §

1692a(3)in that in a hypothetical case of a successful debt collection as alleged in Counterclaim

filed in the Quiet Title action, each Plaintiff would be obligated to pay the alleged debt and/or

depart Plaintiffs respective share of interest in the real estate property.



                                                   16
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 17 of 29 PageID# 17



       95.     Defendants violated 15 U.S.C. §§ 1692e(2)(A), 1692e(10) by making false

representation to the state court ofthe legal status ofthe debt and Defendant's status of holder of

the original purported promissory note.

       96.     Defendants violated 15 U.S.C. § 1692f(l)in that they attempted to collect a

purported debt together with interest, fee, charges end expenses incidental to the purported

principal obligation, all of which were not actually owed.

       97.     Defendants violated 15 U.S.C. § 1692f(l) by collecting non-extent debt.

       98.     Defendants C. Jeffrey Moore and 658 Waters Drive, LLC violated 15 U.S.C. §

1692f(6)that prohibits any nonjudicial action to effect disablement ofthe property when there

was no defendants' right ofimmediate possession ofthe property, in that said Defendants

organized, and continuously have been using, a business with the name intentionally confusingly

similar with the physical location of the Plaintiffs property, and subsequently demanded that

Plaintiffs cease all use ofthe address oftheir property, which Defendants' acts were intended to

cause, and actually caused, disablement ofPlaintiffs' real estate property, as described in

Paragraphs 53-58, 75-79, 81-91.

       99.     Defendants violated 15 U.S.C. § 1692f generally, which prohibits unfair or

unconscionable means to collect or attempt to collect any debt, by manufacturing false evidence

of debt, including making a sworn lost-note affidavit containing knowingly false statements, with

the express purpose to use such false evidence in the course of debt collection, including in the

state court proceedings, and actually submitting such false evidence of debt to the state court's

consideration, as described in Paragraphs 32-33,37-38,60-67.

       100.    Defendants C. Jeffrey Moore and 658 Waters Drive, LLC violated 15 U.S.C.

§1692e(5) by threatening to take judicial actions against Plaintiffs for Plaintiffs' use ofthe




                                                 17
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 18 of 29 PageID# 18



address oftheir real estate property, which judicial actions could not be legally taken and were

not intended to be taken, as described in Paragraphs 75-79.

        101.    Defendants made such actions willfully, maliciously, in bad faith, and with willful

or reckless disregard for the right of Plaintiffs.

        102.    Plaintiffs sustained foreseeable monetary damages proximately caused by

Defendants' willful malicious acts, as described in Paragraphs 81-91.

        103.    Defendants are liable to Plaintiffs for compensatory damages pursuant to 15

U.S.C. § 1692k(a)(l) in the amount of$18,300.00, and for additional damages pursuant to 15

U.S.C. § 1692k(a)(2)(A)to each Plaintiff in the amount of$5,000.00, costs expended in

prosecuting this action pursuant to 15 U.S.C. § 1692k(a)(3), and for reasonable attorney fee

should Plaintiffs retain attomey(s)for prosecuting this cause.

                                            COUNT 11
                         Conspiracy to Commit Extortion
   (Against Defendants PTR Investments,Inc., Troy Robertson and Patti Robertson)

        104.    Plaintiffs herein incorporate by reference all prior paragraphs as ifthey were set

forth here in full.

        105.    Defendants entered into an agreement with Scott N. Alperin of Alperin Law

PLLC to conduct, and did conduct, acts with intent to obtain from Plaintiffs money and property

to which Defendants were not entitled, by threatening injury to Plaintiffs' real estate property, in

violation of Va. Code § 18.2-59(i).

        106.    In furtherance of said agreement, by the letter dated September 24,2018 Alperin,

with the intent to obtain money and property by extortionate means, demanded from Plaintiffs a

payment of non-existing debt under a threat of a foreclosure sale ofthe Plaintiffs' real estate

property, which foreclosure could not be legally conducted.




                                                     18
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 19 of 29 PageID# 19



        107.   In furtherance of said agreement, Defendant Patti Robertson harassed the tenant

ofthe Condo with the threat ofimminent foreclosure, which was a threat ofinjury to property

and character ofPlaintiffs made with the intent to obtain from Plaintiffs money and property.

        108.   At the time of making such demands and threats, the foreclosure proceedings

were enjoined by the written Court Order, and Alperin and PTR had actual knowledge ofthe

injunction.

        109.   After Plaintiffs refused to submit to extortion demands, Alperin and PTR

retaliated, and attempted to obtain money and property, by initiating unlawful non-judicial

proceedings for foreclosure sale ofPlaintiffs property. Alperin published notice offoreclosure

sale which injured Plaintiffs' character.

        110.   The foreclosure proceedings would not be possible without willful participation,

and acting in concert, ofPTR and Alperin.

        111.   Defendants conspired to commit, and committed,these acts willfully, maliciously,

with the intent to obtain money and property from Plaintiffs by extortionate means. Defendants

acted with intent to cause Plaintiffs harm and/or with reckless disregard of Plaintiffs' rights and

interests.

        112.   The Plaintiffs suffered special damages proximately caused by Defendants'

concerted attempts to extort money and property.

        113.   Defendants jointly and severely liable to Plaintiffs for compensatory damages in

the amount of$25,000.00, for punitive and exemplary damages in the amount of$120,000.00,

and for reasonable attorney fee should Plaintiffs retain attomey(s)for prosecuting this cause.




                                                 19
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 20 of 29 PageID# 20



                                           COUNT III
                                        Slander of Title
                      (Against all Defendants except Troy Robertson)

        114.    Plaintiffs herein incorporate by reference all prior paragraphs as ifthey were set

forth here in full.

        115.    Defendant Patricia Robertson tortuously slandered the title to the Plaintiffs' real

estate property by communicating to the tenant ofthe Plaintiffs' property false statements

implying that PTR Investments, Inc. had, or would obtain soon, superior title to, and right of

possession, of the Plaintiffs' real estate property, as described in Paragraph 42.

        116.     Defendants C. Jeffrey Moore,658 Waters Drive, LLC,acting under control of, or

in association with, Scott N. Alperin of Alperin Law PLLC organized business with the name

intentionally similar and confusing with the geographical location and the address of Plaintiffs'

real estate property, as described in Paragraphs 53-58, 75-79.

        117.    Defendants committed these acts with the goal to harass and intimidate Plaintiffs

and to obtain, unlawfully, money and property from Plaintiffs. Defendants acted with intent to

cause Plaintiffs harm and/or with reckless disregard ofPlaintiffs' rights and interests.

        118.    Such Defendants acts proximately caused Plaintiffs monetary damages, as

described in Paragraphs 81-91.

        119.    Defendants jointly and severely liable to Plaintiffs for compensatory damages in

the amount of$25,000.00,for punitive and exemplary damages in the amount of $120,000.00,

and for reasonable attorney fee should Plaintiffs retain attomey(s)for prosecuting this cause.

                                           COUNT IV
                                    Civil RICO Conspiracy
                                   (Against all Defendants)

        120.    Plaintiffs herein incorporate by reference all prior paragraphs as ifthey were set

forth here in full.




                                                 20
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 21 of 29 PageID# 21



        121.   Defendants conspired to commit RICO violations, and Plaintiffs were injured as

proximate result of Defendants' acts.

        122.   Defendants conspired, and acted in furtherance ofthe conspiracy, by acts

described in previous Paragraphs, and as further described below.

       123.    The Enterprise. Defendants PTR Investments, Inc., Troy Robertson and Patricia

Robertson,together with Scott N. Alperin and Alperin Law PLLC, have combined, associated,

agreed, mutually undertaken and associated together with the common purpose to collect non-

existing debt by extortionate means,and formed "enterprise" as defined by 18 U.S.C. § 1961(4).

       124.    Defendant 658 Waters Drive, LLC was organized by Scott N. Alperin and Alperin

Law PLLC and is formally operated by Defendant C.Jeffrey Moore, acting in concert and/or

under supervision of Alperin, as a tool to effectuate Defendants' and Alperin's pattern of

racketeering activity.

       125.    Defendants C. Jeffrey Moore and 658 Waters Drive, LLC,together with Scott N.

Alperin, Alperin Law PLLC and Defendants PTR Investments, Inc., Troy Robertson and Patricia

Robertson have combined, associated, agreed, mutually undertaken and associated together with

the common purpose to collect unlawful debt by extortionate means, and conspired for said

purpose, in violation of 18 U.S.C. § 1962(d).

       126.    Pattern of Racketeering Activity. Defendants' racketeering activities are

continuous in nature, as described in Paragraphs 37-40,42-43, 52-80.

       127.    Defendants' activities include at least two acts ofracketeering activity since 2018.

Accordingly, Defendants' conduct constitutes a "pattern" of racketeering activity, as defined by

18 U.S.C. § 1961(5).

       128.    One such act took place in September and October of2018 when Alperin and

Defendants PTR made extortionate demand of money under the threat to injure Plaintiffs'



                                                21
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 22 of 29 PageID# 22



property, and subsequently executed the threatened unlawful acts including initiation of unlawful

non-judicial foreclosure proceedings as described in Paragraphs 41-43.

        129.   Another such act took place on or about May 13,2020 when Defendants and

Alperin, acting in concert, willfully fabricated knowingly false evidence ofthe purported debt, as

described in Paragraphs 60-67.

        130.   Other acts ofracketeering activity included extrinsic fraud on State Courts, as

described in Paragraphs 63,64,67,70-73.

        131.   Interstate Commerce. The enterprise described in Paragraphs 123-125 engaged in

interstate commerce,as described in Paragraph 34. Defendants activities include interstate

commercial transactions which constitute an integral part ofthe Defendants' racketeering

activities in pursuing to the common goal ofthe Enterprise.

       132.    Defendants and Alperin conspired to commit,and actually committed, acts of

racketeering activity as defined by 18 U.S.C. § 1961(1)(A), by acting in concert and conspiring

to obstruct and/or impede the due administration ofjustice in the state courts by and through:(a)

willful fabrication false and/or misleading evidence and other information, and committing

peijury and inducing another to commit perjury in violation of Virginia Va. Code § 18.2-434,

Va. Code § 18.2-436 as described in Paragraphs 60-67;(b) disobedience of written decree ofthe

state court and extrinsic fraud on state courts in violation of Va. Code § 18.2-456(5), as

described in Paragraphs 63-64,67, 70-73.

       133.    Defendants and Alperin conspired to violate, and actually violated, provisions of

18 U.S.C. § 894, by engagement in collecting the alleged extension of credit by extortionate

means,as described in Paragraphs 31-80.




                                                22
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 23 of 29 PageID# 23



        134.    Damages. Plaintiffs sustained monetary damages proximately caused by

Defendants' conspiracy to commit racketeering acts, and by Defendants' racketeering activity, as

described in Paragraphs 81-91.

        135.    Defendants are liable to Plaintiffs for compensatory damages in the amount of

$25,000.00, for punitive and exemplary damages in the amount of$350,000.00, and for

reasonable attorney fee should Plaintiffs retain attorney(s) for prosecuting this cause.

                                           COUNTY
                                  Piercing Veil of the LLC
                            (Against Defendant C.Jeffrey Moore)

        136.    Plaintiffs herein incorporate by reference all prior paragraphs as ifthey were set

forth here in full.

        137.    Defendant 658 Waters Drive, LLC is a single-member limited liability company

without capitalization and/or a liability insurance.

        138.    Defendant 658 Waters Drive, LLC was organized, and is operating only in the

interests ofits sole member C. Jeffrey Moore and its organizer and attorney Scott N. Alperin.

        139.     Defendant 658 Waters Drive, LLC was organized with the specific purpose to

serve as instrumentality in pursuing unlawful goal to extort money and property from Plaintiffs

for the benefit of its sole member C. Jeffrey Moore and its organizer and attorney Scott N.

Alperin, as described in Paragraphs 53-58.

        140.    Defendant C. Jeffrey Moore is an alter ego of Defendant 658 Waters Drive, LLC

in that both persons pursue the same goal to collect non-existing debt from Plaintiffs and to

obtain money and property from Plaintiffs, and 658 Waters Drive, LLC does not have any other

purpose and does not conduct any other business activity, and Defendant C. Jeffrey Moore and

Defendant 658 Waters Drive, LLC operate as one. C. Jeffrey Moore used 658 Waters Drive LLC

to evade personal obligation for unlawful acts against Plaintiffs and Plaintiffs' property.



                                                 23
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 24 of 29 PageID# 24




       141.         Defendant C. Jeffrey Moore used Defendant 658 Waters Drive, LLC as an

instrument to perpetrate extrinsic fraud on court to obtain money and property from Plaintiffs.

       142.         If capitalization of Defendant 658 Waters Drive, LLC is insufficient to satisfy in

full the judgment that may be awarded to Plaintiffs against Defendant 658 Waters Drive, LLC,it

would be unjust not to pierce the veil of the limited liability company 658 Waters Drive, LLC.

       143.         Therefore, ifjudgment is awarded to Plaintiffs against Defendant 658 Waters

Drive, LLC,Plaintiffs request that this Court pierce the veil of658 Waters Drive, LLC and grant

satisfaction ofsuch judgment from personal assets ofDefendant C. Jeffrey Moore.

                                           RELIEF SOUGHT

WHEREFORE,Plaintiffs, Tatyana Babakaeva and Olga Guskova, demand judgment against

Defendants PTR Investments, Inc., Troy Robertson, Patricia Robertson,658 Waters Drive, LLC

and C. Jeffrey Moore,jointly and severally, as follows:

       A. For appropriate compensatory damages in the amount of:

             (i)       Eighteen Thousand Three Hxmdred Dollars($18,300.00) on Counts I;

             (ii)      Twenty Five Thousand Dollars ($25,000.00) on Counts II, III and IV;

       B. For appropriate additional damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) in the

amount Ten Thousand Dollars($10,000.00)on Count I;

       C. For appropriate punitive and exemplary damages in the amount of:

             (i)       One Hundred Twenty Thousand Dollars($120,000.00) on Counts II and III;

             (ii)      Three Hundred Fifty Thousand Dollars($350,000.00) on Count IV;

       D. For costs pursuant to 28 U.S.C. § 1920 and 15 U.S.C. § 1692k(a)(3);

       E. For reasonable attomey fee should Plaintiffs retain attomey(s)for prosecuting this

cause; and

       F. For piercing veil of Defendant 658 Waters Drive, LLC.



                                                     24
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 25 of 29 PageID# 25




                                        CERTIFICATE


Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint:(1)is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2)is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law;(3)the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for flirther
investigation or discovery; and (4)the complaint otherwise complies with the requirements of
Rule 11.


I agree to provide the Clerk's Office with any changes to my address where case-related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.




      Tatyana Babakaeva,pro se                             Date of signing
      Mailing address:
      1 Lynn Drive
      Newport News,VA 23606
      Phone:(757)967-7711
      e-mail: tatyana.babakaeva@gmail.com




         OIqCl                                            06,10.
        iga Cahskova,/?ro se
       Olga                                                 Date of signing
       Mailing address:
       1360 Hafford Road
       Virginia Beach, VA 23464
       Phone:(757)389-3303
       e-mail: obguskova@gmail.com




                                                25
      Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 26 of 29 PageID# 26


                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                               MorinSKy           DIVISION




      ^                           Plaintiff(s),

                                                                       Civil Action Number:

PTP/ J-^                          ^ X^c 6/
                                  Defendant(s),


                                LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of perjury that:
               .            .        . .. .
No attorney has prepared,or assisted in the preparation of
                                                                  ,      a £_
                                                                             (Title of Document)

  T^rtu^tA/a
Name f^Pro Se Party (Print or Type)


Signatur^fPro Se Party

Executed on:                            (Date)

                                                             OR




The following attorney(s) prepared or assisted me in preparation of
                                                                               (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
         Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 27 of 29 PageID# 27


                                          UNITED STATES DISTRICT COURT
                                         eastern disjriqt of VIRIGINIA
                                                                  DIVISION




    '^j:t'uatiA           m&ahieuL.                  al.
          V                         Plaintiffl[s),

                     V.
                                                                       Civil Action Number:

   PTA Th,i/e/fMen^. 2hc■ ef ai.
                                    Dcfcndant(s).


                                 LOCAL RULE 83.1(M) CERTIFICATION

  I declare under penalty of perjuiy that:

  No attorney has prepared, or assisted in the preparation of.           CjDMpLcutKT
                                                                              (Title of Document)
                                                                                        Docun


  Name or Pro Se Pany (Print or Type)


 Signature dr Pro Se Party

 Executed on: JUuj Jlo<M (Date)
                                                             OR



 The following attorney(s) prepared or assisted me in preparation of.
                                                                                (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name of Pro Se Party (Print or Type)


Signature of Pro Se Party

Executed on:                             (Date)
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 28 of 29 PageID# 28




                                                             L
                                                            A A
                                                                        FILED
                                   Norfolk Division
                                                                  MAT 1 3 2021
TATYANA BABAKAEVA and
OLGA GUSKOVA,
                                                                    U.S. DISTRICT COURT
                                                                    NORFOLK. VA
                  Plaintiffs,

V.

                                              Civil Action No, J (uJ 3lL^
PTR INVESTMENTS,INC,
TROY ROBERTSON,
PATRICIA ROBERTSON,

658 WATERS DRIVE,LLC and
C.JEFFREY MOORE,

                  Defendants.



                  NAMES AND ADDRESSES OF THE PARTIES




Plaintiffs

Plaintiff 1:   Tatyana Babakaeva,jc>ro se
               Mailing address:
               1 Lynn Drive
               Newport News, VA 23606
               Phone:(757)967-7711
               e-mail: tatyana.babakaeva@gmail.com
                                                         ifSl) =2-5'(5' - 3//'^^

Plaintiff 2:   Olga Guskova,/)ro se
               Mailing address:
               1360 Hafford Road
               Virginia Beach, VA 23464
               Phone:(757)389-3303
               e-mail: obguskova@gmail.com

                                                                  'CO         iii
                                                                        fNJ


                                                                        Ti
                                                                              r>"i
                                                                  :o
                                                                  •o          o
Case 2:21-cv-00267-RAJ-LRL Document 1 Filed 05/13/21 Page 29 of 29 PageID# 29




Defendants


Defendant 1:   PTR Investments,Inc.
               Registered agent:
               Troy Robertson, R/A
               2312 Greenwell Ct
               Virginia Beach, VA,23455
               USA



Defendant 2:   Troy Robertson
               4605 Pembroke Lake Cir, Ste 101
               Virginia Beach, VA 23455
               USA



Defendant 3:   Patricia Robertson
               4605 Pembroke Lake Cir, Ste 101
               Virginia Beach, VA 23455
               USA



Defendant 4:   658 Waters Drive, LLC
               Registered agent:
               C. Jeffrey Moore
               468 Investors PI, Ste 102
               Virginia Beach, VA 23452
               USA



Defendant 5:   C. Jeffrey Moore
               468 Investors PI, Ste 102
               Virginia Beach, VA 23452
               USA
